Opinion Concurring in Part and Dissenting in Part
DeBruler, J.
The only conduct shown by the findings of fact of the Hearing Officer which I consider to be violative of the standards for professional conduct is in advising a client not to pay child support as required by an existing and lawful court order, and in receiving such support payments. Such advice does not rise to the ethical standard set by Canon 7 which reads:
“A lawyer should represent a client zealously within the bounds of the law.”
Such advice is specifically prohibited by Disciplinary Rule 7-106 (A) which commands that:
“A lawyer shall not disregard or advise his client to disregard a standing rule of a tribunal or a ruling of a tribunal made in the course of a proceeding, but he may take appropriate steps in good faith to test the validity of such rule or ruling.”
With regard to paragraph 3 quoted above, the transcript of the hearing does not support the hearing officer’s finding that the affidavit requested by this lawyer “would have been false.” I accept the other findings of the hearing officer, but do not consider them to reveal violation of the Code. I concur with the hearing officer’s recommendation that a public reprimand be imposed in this case.
Note.—Reported in 293 N. E. 2d 779.